DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 8, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeBry (US Pat. No. 10,997,427) in view of Herley (US Pat. No. 7,333,864).
Consider claim 1. DeBry teaches a computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor (col. 3, lines 24-29 describe a non-transitory computer-readable storage medium with one or more processors and memory storing one or more programs executable by the one or more processors), cause the processor to: obtain a media sample of a media stream (col. 3, lines 61-67 describe storing video clips); retrieve from a database a media record that matches the media sample of the media stream (col. 5, lines 17-35 describe retrieving from a database a media record that matches the sample video clip); align the media record with the media stream, wherein aligning the media record comprises determining an offset from a start of the media record; compare the media stream with the media record according to the offset (col. 6, line 57 – col. 7, line 8; col. 8, lines 4-34 describe comparing the media record by determining an offset from a start of the media record).
DeBry does not teach upon identifying a semantic deviation between the media stream and the media record, determining that the media stream is semantically manipulated.
However, Herley teaches upon identifying a semantic deviation between the media stream and the media record, determining that the media stream is semantically manipulated (col. 12, lines 56-65 describe finding a positive match of the audio, storing the audio object, and determining that the stored copy is imperfect, for example being cropped or marred).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the invention, to determine that the media stream is semantically manipulated, upon identifying a semantic deviation between the media stream and the media record, in order to automatically segment and identify audio objects as suggested by the prior art. 
Consider claim 2. Herley teaches the computer program product of Claim 1, wherein the semantic deviation comprises a semantic manipulation that alters a meaning of the media record (col. 3, lines 51-55 describe determining that the stored copy is imperfect, for example being cropped or marred).
Consider claim 3. Herley teaches the computer program product of Claim 1, wherein the semantic deviation is identified by: utilizing a semantic classifier to extract a first context of the media record, utilizing the semantic classifier to extract a second context of the media stream, and comparing the first context and the second context (col. 12, lines 56-65 describe comparing a first audio clip to a second audio clip).
Consider claim 4. Herley teaches the computer program product of Claim 1, wherein said identifying the semantic deviation comprises identifying that the semantic deviation is an outcome of at least one of the group consisting of: a visual modification to the media record, an auditory modification to the media record, or cropping of a portion of the media record (col. 3, lines 51-55 describe determining that the stored copy is imperfect, for example being cropped or marred).
Consider claim 5. DeBry teaches the computer program product of Claim 1, wherein the instructions, when read by the processor, cause the processor to authenticate the media stream upon determining that the media stream and the media record are semantically identical (col. 12, lines 32-52 describe authenticating the media stream, by comparing hash values, upon determining that the media stream and the media record are semantically identical).
Consider claim 8. Herley teaches the computer program product of Claim 1, wherein the retrieval of the media record comprises: extracting a fingerprint from the media sample, wherein the media stream comprises a real time media stream that is broadcasted in real time, wherein the media sample is extracted from the real time media stream, and matching the fingerprint of the media sample against fingerprints of records in the database, thereby enabling to identify the media record for retrieval (col. 8, lines 1-32 describe allowing for real-time identification of audio objects within the audio stream, wherein the audio objects are extracted from the buffered audio stream, and matching audio objects against records in the database).
Consider claim 15. DeBry teaches the computer program product of Claim 1, wherein said obtain comprises communicating between a user device and a server to obtain the media stream and rendering the media stream in the user device (col 4, lines 1-8 describe communicating between a user device and a server to obtain the media stream and rendering the media stream in the user device).
Claims 18 and 20 are rejected using similar reasoning as corresponding claim 1 above.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeBry (US Pat. No. 10,997,427) in view of Herley (US Pat. No. 7,333,864) in further view of Roach et al. (US Pub. No. 2018/0035234).
Consider claim 10. DeBry and Herley teach all claimed limitations as stated above, except wherein said obtain is performed at a sensor comprising at least one of the group consisting of a camera and a microphone.
However, Roach et al. teaches wherein said obtain is performed at a sensor comprising at least one of the group consisting of a camera and a microphone (para. 0033 describes the room sensor being a camera and a microphone).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the invention, wherein said obtain is performed at a sensor comprising at least one of the group consisting of a camera and a microphone, in order to generate a virtual reality, augmented reality, or mixed reality experience including spatialized audio as suggested by the prior art. 
Consider claim 12. Roach et al. teaches the computer program product of claim 10, wherein the sensor is integrated as part of an augmented reality device worn by a user (para. 0013 describes the spatialized audio system includes a frame to be worn on a head of a user; para. 0033 describes the sensor is integrated as part of an augmented reality device).
Consider claim 13. Roach et al. teaches the computer program product of Claim 12, wherein said obtain, said retrieve, said align, and said compare are performed at the augmented reality device, wherein the augmented reality device is configured to identify that the media stream is displayed on a screen in a perceived environment of the user (para. 0065 describes wherein digitally reproduced are integrated into the real world environment of the user and presented as though they are real objects existing in the inertial reference frame of the real world environment).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DeBry (US Pat. No. 10,997,427) in view of Herley (US Pat. No. 7,333,864) in further view of Perfilev et al. (US Pat. No. 10,497,180).
Consider claim 14. DeBry and Herley teach all claimed limitations as stated above, except wherein said obtain is performed at an augmented reality device communicating with a server, wherein the augmented reality device is configured to obtain the media stream from the server and add the media stream to an augmented reality stream presented to a user of the augmented reality device.
However, Perfilev teaches wherein said obtain is performed at an augmented reality device communicating with a server, wherein the augmented reality device is configured to obtain the media stream from the server and add the media stream to an augmented reality stream presented to a user of the augmented reality device (col. 3, lines 27-46 describe overlaying images from the server with the camera feed to create an augmented reality image).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the invention, wherein the augmented reality device is configured to obtain the media stream from the server and add the media stream to an augmented reality stream presented to a user of the augmented reality device, in order to display augmented reality to a user as suggested by the prior art. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeBry (US Pat. No. 10,997,427) in view of Herley (US Pat. No. 7,333,864) in further view of Matsuda (US Pub. No. 2011/0205243).
Consider claim 16. DeBry and Herley teach all claimed limitations as stated above, except wherein upon determining that the media stream is semantically manipulated, the instructions, when read by the processor, cause the processor to generate an alert to be displayed to a user via a user device.
However, Matsuda teaches wherein upon determining that the media stream is semantically manipulated, the instructions, when read by the processor, cause the processor to generate an alert to be displayed to a user via a user device (para. 0095 describes transmitting a notification signal when manipulation is detected).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the invention, wherein upon determining that the media stream is semantically manipulated, the instructions, when read by the processor, cause the processor to generate an alert to be displayed to a user via a user device, in order to enables users to provide a mixed reality while reducing the mismatch between the state of real world and the state of virtual objects as suggested by the prior art. 

Allowable Subject Matter
Claims 6, 7, 9, 11, 17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484